EXHIBIT 10(G) Base Salaries for Named Executive Officers On November 30, 2006, the Compensation Committee set the 2007 annual base salaries for the following 2007 named executive officers of FNB Corporation, effective January 1, 2007. Effective May 1, 2007, the Compensation Committee increased the base salary of Greg W. Feldmann, Chief Operating Officer of the Corporation in connection with his appointment to serve in the additional role of President and Chief Executive Officer of the Corporation’s subsidiary, First National Bank. Effective September 1, 2007, the Compensation Committee increased the base salary of William B. Littreal, who became Chief Financial Officer of the Corporation upon Mr. Daniel A. Becker’s retirement on March 30, 2007. The current base salaries for the named executive officers follow: Name1 Title 2007 William P. Heath, Jr. President and Chief Executive Officer $ 286,650 Gregory W. Feldmann Chief Operating Officer and President and Chief Executive Officer of First National Bank $ 203,208 William B. Littreal Executive Vice President and Chief Financial Officer $ 161,000 David W. DeHart Market President (New River Valley) and Director of Commercial Banking $ 149,760 Keith J. Houghton Executive Vice President and Chief Risk Officer $ 154,668 1Mr. Daniel A. Becker retired on March 30, 2007. 1
